Citation Nr: 0028393	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to 
September 1990.

The issue of entitlement to service connection for an 
acquired psychiatric disability has been denied on several 
occasions by the Regional Office (RO), including a July 1998 
rating action.  The veteran was notified of this 
determination by letter dated later in that month.  A timely 
appeal was not received.  Subsequently, the veteran submitted 
additional information, seeking to reopen his claim for 
service connection for a psychiatric disability.  By rating 
action in March 1999, the RO concluded that the evidence 
submitted by the veteran was not new and material, and his 
claim for service connection for an acquired psychiatric 
disability remained denied.  The Board of Veterans' Appeals 
(Board) notes that the RO indicated in the statement of the 
case issued in May 1999 that the evidence was new and 
material, but that the claim for service connection for a 
psychiatric disability was still denied.


REMAND

In February 2000, the appellant testified at a personal 
hearing before the under-signed Veterans Law Judge of the 
Board of Veterans' Appeals, sitting in San Diego, California.  
During that hearing, the appellant provided additional 
evidence and submitted a waiver of initial review by the 
Regional Office.  Also, during the course of that hearing, it 
became apparent that other pertinent evidence, which could be 
obtained by the appellant, would assist in the review of the 
issue on appeal.  Accordingly, pursuant to 38 C.F.R. § 20.709 
(1999), the undersigned Veterans Law Judge determined that 
the record of proceedings would remain open for a period of 
30 days from the date of the hearing, in order to accord the 
appellant an opportunity to obtain such evidence.  In March 
2000, the appellant submitted such pertinent evidence 
directly to the Board in support of his claim.  This evidence 
consisted of a statement from the Muskegon County Health 
Department, dated in July 1988; and medical records 
pertaining to treatment provided by the County of San Diego, 
Department of Health Services, Mental Health Services, dating 
from 1988 to 1993.

Notably, however, there is no indication that a similar 
waiver of Regional Office consideration was completed with 
respect to the evidence received at the Board in March 2000.  
See 38 C.F.R. § 20.1304 (1999).  The undersigned regrets the 
delay associated with the Remand, but recognizes that the 
provisions of 38 C.F.R. § 20.1304 are not discretionary.  
Under the Board's rules of practice, "[a]ny pertinent 
evidence submitted by the appellant . . . which is accepted 
by the Board     . . . must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived []."  38 C.F.R. § 20.1304(c) (1999).  See 
also, 38 C.F.R. §§ 19.9, 19.31 (1999).

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for action as 
follows:

After affording the appellant an 
opportunity to submit additional 
evidence, the RO should review all 
evidence that has been associated with 
the claims file since the issuance of the 
most recent Statement of the Case or 
Supplemental Statement of the Case, and 
readjudicate the issue on appeal.

If his claim is not granted, the veteran should be furnished 
an appropriate supplemental statement of the case, and the 
case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



